Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Interpretation
Regarding Claim 8, the instant claim utilizes the terms “internal” and “external” reforming without providing a clear definition.  Paragraph [0003] of Applicant’s application, found in the background section, refers to a SOFC system wherein the reforming may be part of the system or separate with the product gases supplied to the SOFC system.  Therefore, in a general sense, any reformer may be considered as being “external” which will be examined absent a specific limitation to a SOFC system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fluffy” in claim 1 is a relative term which renders the claim indefinite. The term “fluffy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Any crushable solid will be examined as being fluffy.
Regarding claim 2, the instant claim contains the limitation that the solvent of claim 1, steps (a) and (b) is water however claim 1, step (b) refers to “the solvent” of step (a) and therefore requires the solvents to be identical and therefore the reference of solvent (b) in the instant claim is not required.  Therefore, it is unknown whether its inclusion is intended to further limit instant claim 1.  This will be examined as such.  
Claims 5-8 recites the limitation "said catalyst" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Catalyst composition should be maintained within the claims for continuity and to eliminate confusion.  
Regarding Claim 7, the instant claim is to the catalyst composition of claim 1 being “useful” however it is unknown whether the different reforming reactions after “useful” are actual limitations.  Additionally, the claim is to “…is useful for oxidative steam reforming, dry and tri reforming, wherein said oxidative reforming is without need of a heat source.”  It is unknown whether the claim is missing a comma after “dry” or if the claim was combining “dry” and “tri” reforming or intending them to be separate types of reforming.  The term “useful” is also indefinite as it is a “term of degree”.  What determines its usefulness?  Its actual use will be examined as being “useful”.  
Regarding Claim 8, the instant claim is to the catalyst composition of claim 1 being “useful for the production of syn gas and internal as well as external reforming”  however it is unknown whether the syngas production and the different reforming reactions after “useful” are actual limitations.  The term “useful” is also indefinite as it is a “term of degree”.  What determines its usefulness?  Its actual use will be examined as being “useful”.
Claim 7 recites the limitation "said oxidative reforming" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend or contain all the limitations from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiles (USP 3,645,915) and further in view of Stiles (GB 1,513,291) hereafter Stiles II, Kourtakis et al. (US 2002/0006374), Alifanti et al. (NPL, Chem. Mater. V15, pp 395-403, 2003) hereafter Alifanti and Scher et al. (US 2012/0041246) hereafter Scher.
	Considering Claims 1-4, 7 and 8, Stiles discloses a catalyst composition comprising nickel oxide, nickel/chromium oxide (nickel chromite, Ni2Cr2O5) and cerium oxide useful for externally steam reforming hydrocarbons (oxidative steam reforming) to carbon oxides and hydrogen wherein the catalyst can be made by conventional techniques (Col. 1, ln 20-29, Col. 2, ln 24-45 and ln 66-67 and Col. 3, ln 8-10).  Stiles further discloses that nitrates of nickel and cerium may be utilized (Col. 3, ln 61-63, Col. 4, ln 9-12 and ln 42-45) and Example 2.  
Additionally, Stiles discloses chromium, nickel and cerium falling within the instantly claimed ranges wherein nickel is present at 10 to 100 parts molar, nickel chromite from 5 and 100 parts and cerium from 1 to 100 parts (Col. 2, ln 29-46) and (Example 2).
Stiles does not disclose the use of chromium nitrate to form the nickel chromite or the particular preparation steps for the nickel/chromium/ceria catalyst.
Stiles II discloses a method of forming nickel chromite wherein nitrates of both nickel and chromium are combined in solution (Examples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the nickel/chromite of Stiles could be formed from nitrates as taught by Stiles II.  The ordinary skilled artisan would be motivated to do so for simplicity sake as the nitrates of cerium and nickel could be combined with chromium nitrate in forming the instant composition and it is obvious that utilizing nitrates is a known path to arriving at the reforming catalyst of Stiles.
Alifanti discloses a formulation method of producing mixed oxide catalysts containing cerium formed by the citrate and sol-gel methods (Abstract) wherein nitrates of cerium and zirconium are combined in water to which an aqueous solution of citric acid is added to form a precursor solution.  The precursor solution is heated at 40°C to obtain a gel which is dried overnight in a vacuum oven at 70°C to form a spongy amorphous citrate (Cat. Prep.)
Kourtakis discloses a chromium-based catalyst for converting hydrocarbons to synthesis gas comprising compounds of chromium, nickel and cerium which are prepared by aerogel formation [0049] and [0050] wherein the gel is aged from a minute to several days [0062] and wherein the solvent can be removed by several methods such as vacuum drying or heating in air to form a xerogel (without solvent) [0063]-[0073] at 120°C (Ex 3) and wherein methane and oxygen are reacted to form synthesis gas (Table 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the method of forming a catalyst by aerogel formation as taught by Koutakis and Alifanti as this method is known by the ordinary artisan and the artisan would have been motivated to try various known techniques to produce the most effective catalyst.
	Scher discloses a method of form heterogenous catalysts wherein a calcined catalyst is ground into a fine powder [0484].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to grind the spongy catalyst of Alifanti for the catalyst of Stiles as grinding a catalyst into a fine powder is known in the art.
	Although Stiles and Alifanti do not disclose keeping the get at a temperature falling within the instantly claimed range, Alifanti discloses that it is desirable to remove the solvent by drying and discloses two temperatures of 40° and 70°C with use of vacuum to remove water.  The ordinary skilled artisan would recognize that heating under vacuum requires less heat input due to the lower partial pressure and the ordinary skilled artisan would be expected to determine the optimum aging conditions for a particular catalyst.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 5, the significance of Stiles, Stiles II, Alifanti, Koutakis and Scher as applied to Claim 4 is explained above.
Stiles discloses that the catalyst is heated to 1000°C in an oxidizing atmosphere and is a very active catalyst for steam methane reforming to hydrogen an carbon monoxide with a low tendency of carbon formation and therefore is recyclable and stable (Col. 5, ln 30-52).  As the catalyst is stable up to 1000°C, it would be obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that it would also be stable at 800°C and therefore encompasses the instantly claimed range.  Additionally, as Stiles discloses the catalyst of claim 4 made by the method of claim 1, the catalyst would exhibit the same characteristics of being stable even after being sintered at 1400°C as the courts have found that a composition and all its characteristics are inseparable, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).
Considering Claim 6, the significance of Stiles, Stiles II, Alifanti, Koutakis and Scher as applied to Claim 4 is explained above. 
Stiles discloses that a cylinder is coated with the catalyst (Col. 5, ln 30-60) and therefore is supported.
Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732